Per Guriam.

No appeal lies to this court from an order of the City Court denying a motion for a new trial, so that the facts of the case cannot be reviewed here. All that we can consider is the exception to the rulings of the Trial Court. None of these, however, presents sufficient ground for reversing the judgment. The evidence given by the witnesses Cohen and Strauss was, we thiffk, admissible in corroboration of the plaintiff’s claim that he had a contract of employment with them for a year at the time he entered upon his negotiations with the defendants, which as he testifies, and as the jury has found, resulted in the making of the contract in suit. That such an agreement as the one above referred to with Cohen and Strauss had been actually made was a ■circumstance which the jury was entitled to consider in its hearing upon the probability of the plaintiff’s testimony, for it legiti*776mately suggested the inquiry whether it was likely that the plaintiff would have thrown it up, as he did, without securing from the defendants the concession which he claims they made. The discussion contained in the opinions of the learned judges, who wrote in the case of Bronner v. Frauenthal, 37 N. Y. 166, indicates, we think, the principle which applies to the case at bar.
Present: Beekman, P. J., Gieoebich and O’Gobman, JJ.
Judgment affirmed, with costs.